DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “the shaft” in lines 3 and 4 which should read “the elongate shaft” for consistency purposes.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites “the shaft” in lines 3 and 4 which should read “the elongate shaft” for consistency purposes.  Appropriate correction is required.
17 is objected to because of the following informalities:  Claim 17 recites “the first set of elongated crosshairs” which should read “the first set of crosshairs” for consistency purposes.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Claim 19 recites “the longitudinal axis” in line 7. While it is inherent that the needle has a longitudinal axis, applicant is requested to amend the claim to read “a longitudinal axis” for consistency purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a distal portion of the elongate shaft” and “a longitudinal axis of the elongate shaft” in lines 2-3. Claim 16 depends from claim 1 which recites “an elongate shaft having a longitudinal axis” in line 2 and “a distal portion of the elongate shaft” in line 4. It is unclear if the distal portion and the longitudinal axis of claim 16 are intended to be the same or in addition to those recited in claim 1. Appropriate correction/clarification is required. For the purposes of examination, the limitations have 
Claim 18 recites “a distal portion of the elongate shaft” and “a longitudinal axis of the elongate shaft” in lines 1-2. Claim 18 depends from claim 9 which recites “an elongate shaft having a longitudinal axis” in line 2 and “a distal portion of the elongate shaft” in line 4. It is unclear if the distal portion and the longitudinal axis of claim 18 are intended to be the same or in addition to those recited in claim 9. Appropriate correction/clarification is required. For the purposes of examination, the limitations have been interpreted to read “the distal portion of the elongate shaft” and “the longitudinal axis of the elongate shaft”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-5 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tremaglio, Jr. et al. (US 6,689,142).
Regarding claim 1, Tremaglio discloses a medical device (needle guide apparatus 256; Fig. 31), comprising: 2an elongate shaft (including at least handle 258, adjustment rod 264, and ring 286; Fig. 31) having a longitudinal axis (along handle 258); and 3a first set of elongated crosshairs (at least radiopaque bars 282a, 282b or 354a, 354b of Fig. 51B, which has the same layout of components as the embodiment of Figs. 31-33 except for the layout of bars; column 22, lines 48-57) extending radially outwardly away from a distal end of 4a distal portion (264, 286) of the elongate shaft (Fig. 32), each crosshair being configured to be 5individually pressed against a patient's skin (while 282a, 282b are shown embedded within ring 286, they can instead be disposed on the ring 286 and when they are disposed on the ring 286, the user may manipulate the device such that each radiopaque bar 282a, 282b may be individually pressed against a patient’s skin; column 16, lines 25-26; Fig. 36); 6wherein a portion (286) of the distal portion of the elongate shaft (as radiopaque marker shape 275 is located on the ring 286; column 16, lines 39-42), and the first set of crosshairs (282a, 282b), 7comprise a radiopaque material (column 16, lines 25-26).
Regarding claim 2, Tremaglio discloses wherein the first set of crosshairs includes a first crosshair (282a) and a second crosshair (282b) extending along a plane parallel to the longitudinal axis of the shaft (Figs. 31, 36), and a third crosshair (296a) and a fourth crosshair (296b) extending along a plane perpendicular to the longitudinal axis of the shaft (Fig. 36).

Regarding claim 4, Tremaglio discloses wherein a width and a length of the second set of crosshairs (352a, 352b) is less than a width and a length of the first set of crosshairs (354a, 354b; when viewed in the cross section as shown in Fig. 51F).
Regarding claim 5, Tremaglio discloses wherein at least one of the first set of crosshairs or the second set of crosshairs comprises a radiopaque material (column 16, lines 25-26).
Regarding claim 16, Tremaglio discloses wherein:4Reply to Office Action of July 28, 2021Appl. No. 16/640,602 Response Dated September 10, 2021Docket No.: 8150.0502a distal portion (264, 286) of the elongate shaft is angled relative to a longitudinal axis (along 258) of the elongate shaft (Fig. 31); and a lumen (lumen through which guide shaft 284 and entry needle 254 extend) extends through the angled distal portion (Fig. 31).

Claim(s) 1, 17 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stigall et al. (US 2016/0022292 A1).
Regarding claim 1, Stigall discloses a medical device (Figs. 1C-1G), comprising: 2an elongate shaft (sheath 22) having a longitudinal axis (Figs. 1F, 1G); and 3a first set of elongated crosshairs (loop elements 18) extending radially outwardly away from a distal end of 4a distal portion (distal tip portion 32) of the elongate shaft (Figs. 1F, 1G), each crosshair (18) being configured to be 5individually pressed against a patient's skin (as the loops may be manipulated to be individually pressed against a patient’s skink due to 
Regarding claim 17, Stigall discloses wherein the first set of elongated crosshairs (18) are formed of a flexible material allowing each crosshair to individually flex when pressed against a patient's skin (as the loops 18 are flexible; therefore, may individually flex when pressed against a patient’s skin, depending on the user’s manipulation of the device; [0071]).
Regarding claim 20, Stigall discloses wherein each crosshair (18) is movable with respect to the other cross hairs (as the move from a collapsed configuration to an expanded configuration; Figs. 1C-1G).
Regarding claim 21, Stigall discloses wherein each crosshair can individually flex (as each loop 18 is flexible; [0071]).

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hallisey et al. (US 2019/0015131 A1 as supported by provisional app. No. 62/532717).
Regarding claim 19, Hallisey discloses a medical device (access device holder 100; Fig. 1), comprising: an elongate shaft (shaft 120); and a base (patient contact member 130; Fig. 1) configured to be positioned on a patient's skin (Figs. 7A-7C) and attached to a distal end of a distal portion of the elongate shaft (Fig. 1); wherein a lumen (slot 152 in which access device 170 is disposed in; [0035]) extends through the base and is configured to receive an access needle therethrough ([0035]) and to be laterally .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremaglio, Jr. et al. (US 6,689,142) in view of Arthur et al. (US 2014/0257419 A1) and Easter et al. (US 2014/0364861 A1).
Regarding claims 7-8, Tremaglio discloses wherein the lumen is configured to receive an outer surface of an access needle (as the lumen holds guide shaft 284 of entry needle 254; Fig. 31; column 16, lines 50-59), but fails to disclose wherein the lumen comprises a radiolucent silicone core configured to receive an outer surface of the access needle.
However, Arthur teaches a medical device (Fig. 1) comprising an elongate shaft (12) having a longitudinal axis (Fig. 1); a base (retaining portion 26); a lumen (lumen through which cannula 32 extends) extending through the base, wherein the base comprises a silicone core (as the passageway is lined with silicone rubber; [0022]) and is configured to receive an outer surface of an access needle (Fig. 1). The silicone core provides a friction fit with the cannula of the access needle ([0022]; Fig. 1).
Easter teaches that silicone is a radiolucent material used in medical devices ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lumen of Tremaglio to comprise a radiolucent silicone core configured to receive an outer surface of an access needle in light of the teachings of Arthur and Easter in order to provide a friction fit with the access needle and silicone is a known radiolucent material used in medical devices.

Claim(s) 9, 15, 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swayze et al. (US 2018/0168746 A1) in view of Hallisey et al. (US 2019/0015131 A1 as supported by provisional app. No. 62/532717).
Regarding claim 9, Swayze discloses a medical device (Figs. 4A-4F), comprising: an elongate shaft (support base 424; Fig. 4F) having a longitudinal axis (Fig. 4F); a base (housing 402; Figs. 4A-4F) configured to be positioned on a patient's skin (as the housing 402 extends lower than the bottom surfaces of trocar support 420, therefore, may be placed on a patients skin by a user; Fig. 4D) and releasably attached to a distal end of a distal portion of the elongate shaft (Figs. 4A-4B), the elongate shaft (424) being releasable from the base (402) by actuation of a release lever (hook 422) coupled to the elongate shaft ([0073]); a lumen (opening 406) extending through the base (Fig. 4A; [0072]).
Swayze fails to disclose a radiopaque ring disposed about an outer surface of the base.
However, Hallisey teaches a medical device (access device holder 100; Fig. 1), comprising: an elongate shaft (shaft 120) having a longitudinal axis (Fig. 1); and a base (patient contact member 130; Fig. 1) configured to be positioned on a patient's skin (Figs. 7A-7C) and attached to a distal end of a distal portion of the elongate shaft (Fig. 1); a lumen (slot 152 in which access device 170 is disposed in; [0035]) extending through the base which is configured to receive an access needle therethrough ([0035]); and a radiopaque ring (targeting element 133; Fig. 4B) disposed about an outer surface of the base (as targeting element 133 may be formed from any suitable radiopaque material; [0036]).

Regarding claim 15, Swayze modified discloses the invention as claimed, and Swayze further discloses wherein the base (402) includes a slot (notch 405) extending from an outer surface of the base to the lumen (406; Fig. 4B).
Regarding claim 18, Swayze modified discloses the invention as claimed, and Swayze further discloses wherein the distal portion of the elongate shaft (424) is angled relative to the longitudinal axis of the elongate shaft (as the distal portion of 424 is angled relative to the longitudinal axis in order to accommodate protrusion 410 and block 434; Figs. 4D, 4F).
Regarding claim 22, Swayze modified discloses the invention as claimed, and Swayze further discloses wherein the release lever (422) is connected to an actuatable member (rotating lever 430) which extends along the elongate shaft (424), and is movable between a forward position (in which 430 is depressed) and a retracted position (Fig. 4A) along the elongate shaft (Figs. 4A-4F).

Claim(s) 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swayze et al. (US 2018/0168746 A1) in view of Hallisey et al. (US 2019/0015131 A1 as supported by provisional app. No. 62/532717) as applied to claim 9, and further in view of Arthur et al. (US 2014/0257419 A1) and Easter et al. (US 2014/0364861 A1).

However, Arthur teaches a medical device (Fig. 1) comprising an elongate shaft (12) having a longitudinal axis (Fig. 1); a base (retaining portion 26); a lumen (lumen through which cannula 32 extends) extending through the base, wherein the base comprises a silicone core (as the passageway is lined with silicone rubber; [0022]) and is configured to receive an outer surface of an access needle (Fig. 1). The silicone core provides a friction fit with the cannula of the access needle ([0022]; Fig. 1).
Easter teaches that silicone is a radiolucent material used in medical devices ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lumen of the base of modified Swayze to comprise a radiolucent silicone core configured to receive an outer surface of an access needle in light of the teachings of Arthur and Easter in order to provide a friction fit with the access needle and silicone is a known radiolucent material used in medical devices.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 14-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771